708 N.W.2d 401 (2006)
474 Mich. 1024
BANK ONE, NA, Plaintiff-Appellee,
v.
Timothy B. CONDIT, Defendant-Appellant, and
Craig A. Kolmer and William K. Newcomb, Jr., Defendants.
Docket Nos. 129123 & (49)(50), COA No. 257626.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the May 16, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for immediate consideration and peremptory reversal are DENIED.